         Case 3:20-cr-01004-RBM Document 92 Filed 03/11/21 PageID.190 Page 1 of 2
AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case


                                  UNITED STATES DISTRICT COURT
                                       SOUTHERN DISTRICT OF CALIFORNIA

            UNITED STATES OF AMERICA                                 JUDGMENT IN A CRIMINAL CASE
                             v.                                      (For Offenses Committed On or After November I, 1987)

                Jesus Osvaldo Diaz-Vasquez                              Case Number:       20CR1004-RBM

                                                                     James Johnson, Federal Defenders
                                                                     Defendant's Attorney
Registration Number:   94580298

•
THE DEFENDANT:
~   pleaded guilty to count(s)      One of the Superseding Misdemeanor Information

D was found guilty on count( s)
    after a nlea of not smiltv.
Accordin£1Jv. the defendant is adiudged guiltv of such count(s). which involve the following offense(s):
                                                                                                                      Count
Title & Section                   Nature of Offense                                                                  Number(s)
18:3                              Accessory After the Fact                                                              I




    The defendant is sentenced as provided in pages 2 through                 2          of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D   The defendant has been found not guilty on count(s)

~   Count(s)   _____________
                TWO                                       ......_ is dismissed on the motion of the United States.



~    Assessment: Pursuant to the motion of the United States under 18 USC 3573, the special assessment
     provided for under 18 USC 3013 is waived and remitted as uncollectible.

~   Fine waived             • Forfeiture pursuant to order filed                                      , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.



                       FILED
                        MAR 11 2021                                  H   ORABLE RU    BE   U EZ MONTENEGRO
                                                                     UNITED STA TES MAGISTRATE JUDGE
                   CLERK, U.S. DtSTRICT COURT
                SOUTHERN DISTRICT OF CALIFORNIA
               BY
            Case 3:20-cr-01004-RBM Document 92 Filed 03/11/21 PageID.191 Page 2 of 2
  AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case

  DEFENDANT:                Jesus Osvaldo Diaz-Vasquez                                                    Judgment - Page 2 of 2
  CASE NUMBER:              20CRl004-RBM


                                                        PROBATION
The defendant will be on probation for a term of:
I Year of Unsupervised Probation.

                                             MANDATORY CONDITIONS

 I. The defendant must not commit another federal, state or local crime.
 2. The defendant must not unlawfully possess a controlled substance.
 3. The defendant must not illegally possess a controlled substance. The defendant must refrain from any unlawful use of a
    controlled substance. The defendant must submit to one drug test within 15 days of release from imprisonment and at
    least two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of
    more than 4 drug tests per month during the term of supervision, unless otherwise ordered by the court.
          ~The above drug testing condition is suspended, based on the court's determination that the defendant poses a low
            risk of future substance abuse. (check if applicable)
 4.   •The defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing
    a sentence of restitution. (check if applicable)
 5.   •The defendant must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
 6.   • The defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C.
      § 20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency
      in the location where the defendant resides, works, is a student, or was convicted of a qualifying offense. ( check if
      applicable)
 7.   •  The defendant must participate in an approved program for domestic violence. (check if applicable)




                                                                                                              20CR1004-RBM
